Detailed Action
Claims 1-20 are pending in this application. Claims 1-15 were elected for examination. Claims 16-20 are withdrawn from consideration.  This is a response to the election filed on 3/22/21.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to communicating information and access to different users in a group using a real-time electronic messaging system, classified in H04L 51/046 and H04W 4/14.
II. Claims 16-20, drawn to  electronic application for transmitting one or more interfaces of a display of a touchscreen portable electronic device for inputting information, classified in G06F 3/0482 and G06F 3/04883.
Applicant’s election without traverse of Group I. Claims 1-15 in the reply filed on 3/22/21 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2020, 6/9/2020 has been considered.
Drawings
	The Drawings filed on 11/11/19 are acceptable.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites, “the electronic messaging system” should be “the real-time electronic message system”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 14, recites the limitation of wherein the at least two users includes one or more of a: host, co-host, guest, and company, is unclear because the limitation of at least two users requires at the minimum 2, however the claims then recites “one or more of” which broadest reasonable interpretation would require only 1.  Does the applicant mean instead, at least two users includes two or more of :a host, co-host, guest, and company?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15 rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0006111 issued to Shahine et al.(Shahine) in view of US 2011/0282965 issued to Dodson.
As per claim 1, Shahine teaches amethod comprising: allowing at least two users to communicate information to each other using a website(Fig.2-8A, para.34; event organizer crate an event and shared with guests), the at least two users included in a group and including a first user(Fig.7, para.45; sharing the event details with contacts), wherein the communication of the information(Fig.7, para.45, sharing the event details with contacts) includes:  allowing the first user to input a first information in an electronic message using a first graphical user interface(Fig.2-6, para.31-32; teaches user can create an event, Fig.8A-8B,para.46-47; shows a GUI with event/poll(ie electronic message) and voting), wherein the website is capable of receiving the input of the first information using an interactive element embedded in the electronic message(Fig.2,7,para.31-32; teaches user can create event with including setting time, poll times, and contacts; Fig.8A-8B, elements 327-329,330-332, para.46-47; teaches voting buttons for receiving user’s vote);  receiving the first information at a first time(Fig.2,7,para.31-32; teaches user can create event with including setting time, poll times, and contacts; Fig.8B, elements 327-329, 330-332, para.47, user selects the voting buttons for voting for the different option); and  in accordance with the first information being input using the interactive element(Fig.2,7,para.31-32; teaches user can create event with including setting time, poll times, and contacts; Fig.8B, elements 327-329, 330-332, para.47, user selects the voting buttons for voting for the different option):  automatically creating or updating one or more first structured datasets in 
Shahine however does not explicitly teach using a real- time electronic messaging system.
Dodson explicitly teaches using a real- time electronic messaging system (Fig.5,6,9,10; para.50,56,66, teaches connecting a user to a host in real-time for providing a poll/survey or question).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shanine of creating an event on a website and providing the event details to guest for voting to apply the teaching of Dodson of a real-time communication/message system for connecting a user to a host in real-time for providing a poll/survey or question in order to provide the predictable result of creating an event and providing poll/survey questions in real time to users.
	One ordinary skill in the art would have been motivated to combine the teachings in order to connect users to each other in during real-time event to provide feedback(Dodson, para.7-8).
As per claim 2, Shahine in view of Dodson teaches  the method of claim 1, wherein the electronic message is one of: a private message(para.42; teaches privacy 
As per claim 3, Shahine in view of Dodson teaches   the method of claim 1, wherein the electronic message is a broadcast message(Shahine, Fig.8A shows the event is published to multiple people therefore considered to be a “broadcast message”), the method further comprising: in response to the input of the first information: creating a plurality of private messages(Shahine, Fig.2,7,para.31-32; teaches user can create event with including setting time, poll times, and contacts; para.42; teaches privacy and public, private is selected and only people who were invited to the event can view it’s details), each of the plurality of private messages includes the input of the first information(Shahine, Fig.8A,B; teaches the event details includes the  when and where for the event along with polling questions), and sending the plurality of private messages to the group(Shahine, Fig.2,7,para.28, teaches sending invitation to the guest list, para.31-32; teaches user can create event with including setting time, poll times, and contacts; para.42; teaches privacy and public, private is selected and only people who were invited to the event can view it’s details).  
As per claim 4, Shahine in view of Dodson teaches    the method of claim 3, the method further comprising: in response to the input of the first information, receiving one or more responses to the plurality of private messages(Shahine, Fig.8B, para.47-48; by selecting a particular voting button for voting the different option for event), wherein the 
As per claim 5, Shahine in view of Dodson teaches  the method of claim 3, the method further comprising: receiving one or more responses to at least one of the plurality of private messages at a second time (Shahine, Fig.8B; teaches guest voting on the poll); and automatically creating or updating one or more second structured datasets at the second time to include the one or more received responses(Shahine, Fig.8B; teaches guest voting on the poll and tallies the votes).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Shahine’s teaching of guest voting on the poll, for guest to vote at different times, ie not all guess will vote in the polls at the same time rather the guest vote at different times.  One ordinary skill in the art would have been motivated to combine the teachings in order to give users time to vote.
As per claim 6, Shahine in view of Dodson teaches the method of claim 5, the method further comprising: allowing the first user to access the updated one or more second structured datasets(Shahine, para.48; the author of the event can access the tallies and finalize the event scheduling).  
As per claim 7, Shahine in view of Dodson teaches the method of claim 5, further comprising: allowing the first user to send another electronic message to users 
As per claim 8, Shahine in view of Dodson teaches   the method of claim 1, wherein the electronic message is a group message(Shahine, Fig.8A shows the event is published to multiple people therefore considered to be a “group message”), and wherein the input of the first information causes a broadcast message to be created(Shahine, Fig.2,7,para.31-32; teaches user can create event with including setting time, poll times, and contacts and saving the event details; Fig.8A shows the event is published to multiple people therefore considered to be a “broadcast message”).  
As per claim 9, Shahine in view of Dodson teaches the method of claim 1, wherein the input of the first information by the first user causes a change to the group, the method further comprising: automatically updating the group to reflect the change to the group(Shahine, Fig.7,Fig.8A element  302a, 310a,b; teaches the guest list  and  invite or edit links and by inviting more or editing the guest list would update the group).  
As per claim 10, Shahine in view of Dodson teaches the method of claim 9, further comprising: allowing one or more of the at least two users to input second information in the electronic message((Shahine, Fig.8B; guest voting on when or where); receiving the input second information(Shahine, Fig.8B, votes are tallied on when and where); and transmitting the input second information to the updated 
As per claim 11, Shahine in view of Dodson teaches the method of claim 10, wherein the input of the first information includes: creating the interactive element embedded in the electronic message (Shahine, Fig.2,7,para.31-32; teaches user can create event with including setting time, poll times, and contacts, Fig.8B, the created poll is embedded in the event).  
As per claim 12, Shahine in view of Dodson teaches the method of claim 1, wherein the electronic message is related to an event(Shahine, Fig.2,7,para.31-32; teaches user can create event with including setting time, poll times, and contacts).  
As per claim 13, the method of claim 1, wherein the input first information is received through the interactive element(Shahine, Fig.2,7,para.31-32; teaches user can create event with including setting time, poll times, and contacts; Fig.8A-8B, elements 327-329,330-332, para.46-47; teaches voting buttons for receiving user’s vote), and wherein the allowance of the group access to the one or more structured datasets at the first time includes: automatically updating graphical user interfaces of the electronic message to the group at the first time(Shahine, Fig.8B, the votes are tallied and automatically shown to the guests).  
As per claim 15, Shahine in view of Dodson teaches the method of claim 1, wherein the allowance of the first user to input the first information in the electronic message using the first graphical user interface includes: allowing the first user to enter text on the first graphical user interface(Shahine, Fig.2-6; user creates the event by entering information on the GUI).  
Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0006111 issued to Shahine et al.(Shahine) in view of US 2011/0282965 issued to Dodson in view of US 2018/0025373 issued to Perriman et al.(Perriman)
As per claim 14, Shahine in view of Dodson teaches the method of claim 1, wherein the at least two users includes one or more of a: host(Shahine, para.33, the author of the event is the host), guest(Shahine, para.33; teaches guests), and company(Dodson, para.35; teaches organization or buisnesses, ie company).  Motivation to combine set forth in claim 1.
Shahine in view of Dodson however does not explicitly teach co-host.
Perriman explicitly teaches the well known co-host(para.179).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shanine  in view of Dodson  to include the teaching of Perriman of co-host in order to provide the predictable result of having a co-host for an event.
	One ordinary skill in the art would have been motivated to combine the teachings in order to reduce the work necessary for an event by having multiple people be responsible for the event.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2014/0095629 issued to Brown et al., teaches organizing events by transmitting invitations and receiving RSVP responses, there is also date polls to determine availability of attendees.

US 2009/0132665 issued to Thomsen et al., teaches event creation for creating events from a host computer  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459